SANBORN, Circuit Judge.
While I concur in the result in this case, I am unable to assent to the view expressed in the opinion of the majority that the offense charged in the first count of the indictment is, like embezzlement or larceny, ambulatory in its nature, and that it may be proved without evidence that it was committed in the district in which its commission was charged and in which that charge was tried. In my opinion the law is that simple larceny and embezzlement are continuing offenses, and that a defendant may be convicted of either of them in any district in which he has the money after he has stolen and embezzled it; but where the offense consists, not only of simple larceny or embezzlement, but of larceny or embezzlement and another indispensable element, such as breaking an envelope, or a letter, or a house, and abstracting the money therefrom, or taking it from the person of another, no court has jurisdiction to try and convict the defendant, except that court in whose district the breaking of the envelope, the letter, or house, and the talcing of the money therefrom, or the taking of the money from the other person, was committed. The offense that the defendant did “steal, take, carry away, abstract, and remove from a letter * * * inclosed in an envelope addressed to Montgomery Ward & Co., Chicago, 111., said envelope bearing a return card, and being mailed at Winnfield, Da.,” the money described, charged in the first count of the indictment, is a compound and not a simple larceny. The taking of the money from the. envelope and from the 'letter inclosed therein is an essential element of the offense, without proof of which a conviction could not be lawfully had. And as this was an essential element of the offense charged, that offense was not ambulatory, and the defendant could not be lawfully convicted without proof that he abstracted or removed the money from the envelope and letter described in the indictment within the district of the court which tried his case. As there was no evidence that the defendant broke or removed the money from the described envelope or letter in that district, it was error, as it seéms to me, for the court below ff> refuse to give the charge requested by the defendant and set forth in the opinion of the majority. Smith v. State, 55 Ala. 59, 60; Nichols v. State, 28 Tex. App. 105, 12 S. W. 500, 501.
If there is error in this view, and the breaking of the envelope and the abstracting of the money from the letter and from the envelope is not an essential element of the offense charged, and if that offense is nothing but simple'larceny, it is not perceived how the defendant can be lawfully punished on a trial and conviction for that offense, since the jury has found him not guilty of the charge in the second count of the indictment of embezzlement of the same money at the same time and place charged in the first count. It seems to1 me that, under the interpretation by the majority of the charge in the first count, the defendant has already been tried and acquitted by the trial on the second count of the criminal intent indispensable to a conviction of the offense charged in the first count. Stevens v. McClaughry, 207 Fed. 18, 20, 125 C. C. A. 102, 104, 51 L. R. A. (N. S.) 390, and cases there cited.